Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-4 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Saito (US2017/0127033 A1).
Regarding claim 1, Saito discloses an irradiation apparatus (Fig. 1), comprising:
a light source (22);
a light deflector (Fig. 2) including a mirror unit (191) which reciprocatively rotates around a rotation axial line (x-axis) and reflects an incident light (Fig. 1, L) from the light source (22) to radiate a scanning light, and a piezoelectric actuator (Fig. 2, 196a, 196b) having a plurality of piezoelectric cantilevers (196a-1 through 196b-4) serially connected in a meandering pattern arrangement (see Fig. 2), the piezoelectric actuator being configured to actuate the piezoelectric cantilevers (Fig. 3A and Fig. 
a drawing area designating unit which designates a designated drawing area (Fig. 6, 2), scanned by the scanning light, among a standard drawing area (H and V), a first partial drawing area (solid H) and a second partial drawing area (solid V), the first partial drawing area and the second partial drawing area being located inside the standard drawing area (H and V) in different positions (horizontal and vertical);
a light source control unit (21)  which controls the brightness of the light source according to the designated drawing area; and
a driving voltage control unit (14) which controls combinations of operating piezoelectric cantilevers supplied with the driving voltage and suspended piezoelectric cantilevers not supplied with the driving voltage, the combinations including: a standard combination, corresponding to the standard drawing area, of both one and the other parts of the plurality of piezoelectric cantilevers being the operating piezoelectric cantilevers; a first combination, corresponding to the first partial drawing area, of the one and the other parts being the operating and the suspending piezoelectric cantilevers respectively; and a second combination of the one and the other parts being the suspending and the operating piezoelectric cantilevers respectively (paras [0052], [0053], [0055], [0056] and Figs. 1 and 2).

Regarding claim 2, Saito discloses the irradiation apparatus according to claim 1, wherein the plurality of piezoelectric cantilevers of the piezoelectric actuator are divided into a first group including piezoelectric cantilevers having an odd number and a second group including piezoelectric cantilevers having an even number according to an order in disposition in the meandering pattern arrangement (paras [0063]-[0066]), the light deflector includes a first electric supply wire which supplies the driving voltage to the piezoelectric cantilevers in the first group and a second electric supply wire which supplies the driving voltage to the piezoelectric cantilevers in the second group, the first electric supply 

Regarding claim 3, Saito discloses the irradiation apparatus according to claim 2, wherein the first and the second partial drawing areas are defined as drawing areas which are adjacent to each other and obtained by halving the standard drawing area (see Fig. 6, H and V), and the driving voltage control unit supplies the same driving voltage to the operating piezoelectric cantilever during a period with either the first partial drawing area (Figs. 4A-4C) or the second partial drawing area (Figs. 5A-5C) designated as the driving voltage during the period with the standard drawing area designated (Fig. 6).

Regarding claim 4, Saito discloses the irradiation apparatus according to claim 3, wherein the light deflector includes a another piezoelectric actuator (Fig. 2, 193a, 193b, paras [0046]-[0049]) which actuates the mirror unit so that the mirror unit reciprocatively rotates around a main rotation axial line, the main rotation axial line orthogonally intersecting with a sub-rotation axial line as the rotation axial line, a main frequency of the reciprocative rotation of the mirror unit around the main rotation axial line being higher than a sub-frequency of the reciprocative rotation of the mirror unit around the sub-rotation axial line (see Fig. 2, see the locations of 193a, 193b with respect to x-axis, y-axis), the scanning light is scanned in two directions (horizontal Figs. 4A-4C and vertical Figs. 5A-5C), namely, a main scanning direction corresponding to the reciprocative rotation of the mirror unit around the main rotation axial line (Fig. 6, H) and a sub-scanning direction (Fig. 6, V) corresponding to the reciprocative rotation of the mirror unit around the sub-rotation axial line, and the first partial drawing area and the .

Allowable Subject Matter
Claim 5 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  claims are allowable at least for the reason that the prior art does not teach or reasonably suggest the driving voltage control unit supplies a suspending-period driving voltage to each piezoelectric cantilever in a suspended-period, the suspending-period driving voltage having a polarity reversed from a polarity of the driving voltage in a 15 driving-period and not producing a coercive electric field as set forth in the claimed combination.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to EUNCHA P CHERRY whose telephone number is (571)272-2310.  The examiner can normally be reached on M to F 7am to 3:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Stephone Allen can be reached on (571)272-2434.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.







3/10/2021
/EUNCHA P CHERRY/Primary Examiner, Art Unit 2872